           Case 1:20-cv-01610-NONE-JLT Document 27 Filed 06/14/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   BOARD OF TRUSTEES OF THE KERN     Civil Case No.: 1:20-CV-01610-NONE-JLT
     COUNTY ELECTRICAL WORKERS’ HEALTH
12   AND WELFARE TRUST, et al.,        ORDER CLOSING THE ACTION AS TO
                                       ROMERO ELECTRIC LLC AND ALBERT
13                                     ROMERO
                    Plaintiffs,
14             v.                      (Doc. 25)

15
     MCCAA ELECTRICAL CONSTRUCTION,
16   INC., et al.,

17                          Defendants.
18
19          The parties have settled their case and have stipulated to the action as to Romero Eectric

20   LLC and Albert Romero, being dismissed with prejudice, conditioned upon these defendants

21   complying with the settlement agreement. (Doc. 25) The parties request the Court to retain

22   jurisdiction to enforce the settlement agreement. They stipulate also that if these defendants fail

23   to complete the terms of the settlement, the plaintiffs may seek a stipulated judgment be entered

24   against them.

25          The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective

26   immediately. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the

27   Court ORDERS:

28
          Case 1:20-cv-01610-NONE-JLT Document 27 Filed 06/14/21 Page 2 of 2



 1         1.     The Clerk of Court is DIRECTED to close this action as to Romero Eectric LLC

 2   and Albert Romero only;

 3         2.     The Court will retain jurisdiction to enforce the settlement.

 4
                  IT IS SO ORDERED.
 5

 6                                                   Dated:     June 13, 2021
     _ /s/ Jennifer L. Thurston
 7                                                              CHIEF UNITED STATES
     MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
